DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 26, 27, 31-33, 36, 37 and 39-41, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama (US 7,347,721) in view of Bergner et al. (US 10,707,597).  
Regarding claim 1, Kameyama discloses a connector assembly, comprising: 5a cable (60) comprising a first conductor (left 61 in Fig. 1) and a second conductor (right 62 in Fig. 1); a connector (12) comprising a first electrical contact and a second electrical contact (11, 11); and 10an outer conductor (15), wherein the first conductor comprises a first conductor core (to transmit electricity) and a first insulation (to prevent short-circuiting, see Fig. 1) that insulates the first conductor core individually, the second conductor comprises a second conductor core (to transmit electricity) and a second insulation (to prevent short-circuiting, see Fig. 1) that insulates the second conductor core individually; the cable comprises a sheathed portion (right side in Fig. 1) and an unsheathed end portion (left side), the outer conductor form a tubular structure that substantially encircles the first conductor and the second conductor at least at the sheathed portion and the unsheathed end portion, the unsheathed end portion is connected to the connector such that a first terminal portion of the first conductor electrically contacts the first electrical 20contact and a second terminal portion of the second conductor electrically contacts the second electrical contact, a first distance (at 25) between opposite sides of an interior wall of the tubular structure is smaller than another distance (see following annotated figure), said first distance transects said first conductor and said second conductor,Page 2 of 13Application No. 16/283,915ROSE-0052-US Submission dated January 12, 2021said another distance is measured in a first imaginary plane, substantially perpendicular to a longitudinal axis of the connector, that transects said first terminal portion, said first electrical contact, said second terminal portion and said second electrical contact, said first distance is selected from the group consisting of, a fourth distance, a fifth distance, a sixth distance and a seventh distance, said fourth distance is a maximum diameter from an outer circumference of said first conductor and said second conductor, said fifth distance is a maximum diameter from an outer circumference of said first electrical contact to an outer circumference of said second electrical contact (outer 11, 11), and said sixth distance is a minimum distance between said first electrical contact and said second electrical contact, and said seventh distance is a distance from said first terminal portion to said second terminal portion.  
Kameyama discloses substantially the claimed except for the continuous tubular structure; and the first insulation abutting the second insulation.  Bergner teaches an outer conductor (300, Fig. 8 and 9) forming a continuous tubular structure that substantially encircles the first conductor and the second conductor at least from the sheathed portion to the unsheathed end portion; and the use of only two conductors (instead of 4), wherein the first conductor comprises a first conductor core (501) and a first insulation (511) that insulates the first conductor core individually, the second conductor comprises a second conductor core (502) and a second insulation (512) that insulates the first conductor core individually, wherein the first insulation abuts the second insulation (see Fig. 2).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the outer conductor being continuous and the first insulation abutting the second insulation, as taught by Bergner, in order to provide impedance protection for the cable.  

    PNG
    media_image1.png
    609
    477
    media_image1.png
    Greyscale


Regarding claim 26 (depending on claim 1), Kameyama discloses the cable comprising a unitary sheathing element that, in said sheathed portion, encircles said first conductor and said second conductor.  
Regarding claim 31 (depending on claim 1), Kameyama discloses that the first distance (at 25) is smaller than a second distance, the second distance is a distance (at 26) between opposite side of the interior wall of the tubular structure in a second imaginary plane, substantially perpendicular to a longitudinal axis of the cable, that transects said sheathed portion, and said first distance is situated intermediate said first imaginary plane and said second imaginary plane.  
Regarding claim 32 (depending on claim 1), Kameyama discloses said first imaginary plane transects said tubular structure.  
Regarding claim 33 (depending on claim 1), Kameyama discloses that in said first imaginary plane said tubular structure encircles said first terminal portion, said first electrical contact, said second terminal portion and said second electrical contact.

Regarding claim 8, Kameyama discloses a connector assembly, comprising: a cable (60) comprising a first conductor core (inside left 61) and a second conductor core (inside right 62), first insulation (to prevent short-circuiting, see Fig. 1) that insulates the first conductor core individually, and second insulation (to prevent short-circuiting, see Fig. 1) that insulates the second conductor core individually; 30a connector (12) comprising a first electrical contact and a second electrical contact (outer 11, 11); and an outer conductor (15) radially outward of and generally coaxial to 35the cable, wherein the cable comprises a sheathed portion (right side in Fig. 1) and an unsheathed end portion (left side),ROSE-0052-US- 17 - February 25, 2019 the outer conductor defines a continuous tubular structure (25) extends at least from the sheathed portion to the unsheathed end portion (direction wise), the unsheathed end portion comprises a first terminal portion (inside 13) of the first 5conductor and a second terminal portion of the second conductor, the first terminal portion electrically contacts the first electrical contact and the second terminal portion electrically contacts the second electrical contact; a first distance 10a (at 25) between opposite sides of an interior wall of the tubular structure that is smaller than a distance from the first terminal portion to the second terminal portion, and the first distance transects the first conductor and the second conductor (inside 25).  
Kameyama discloses substantially the claimed except for the first insulation abutting the second insulation (see Fig. 1).  Bergner teaches the use of only two conductors (instead of 4), wherein the first conductor comprises a first conductor core (501) and a first insulation (511) that insulates the first conductor core individually, the second conductor comprises a second conductor core (502) and a second insulation (512) that insulates the first conductor core individually, wherein the first insulation abuts the second insulation (see Fig. 2).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the first insulation abutting the second insulation, as taught by Bergner, in order to provide impedance protection for the cable.  
Regarding claim 27 (depending on 8), Kameyama discloses the cable comprising a unitary sheathing element (60) that, in said sheathed portion, encircles said first insulation and said second insulation.

Regarding claim 36, Kameyama discloses a connector assembly, comprising: a cable (60) comprising a first insulated wire (left 61) and a second insulated wire (right 62); a connector (12) comprising a first electrical contact and a second electrical contact (11); and an outer conductor (15), wherein said first insulated wire comprises a first wire and first insulation that insulatingly encircles said first wire, said second insulated wire comprises a second wire and second insulation that insulatingly encircles said second wire, said first wire electrically contacts said first electrical contact, said second wire electrically contacts said second electrical contact, said outer conductor comprises a first portion (26), a second portion (24) and an intermediate portion (25) intermediate said first portion and said second portion, said first portion, said second portion and said intermediate potion collectively form a substantially uninterrupted tube; said intermediate portion encircles said first insulated wire and said second insulated wire, said second portion encircles said first electrical contact and said second electrical contact, a first distance between opposite sides of an interior wall of the intermediate portion (25) is smaller than a second distance between opposite sides of an interior wall of the first portion (26), the first distance is smaller than a third distance between opposite side of an interior wall of the second portion (24), said first distance is defined by a trough corrugated (25 is shallower than 24 and 26) intermediate said first insulated wire and said second insulated wire.  
Bergner teaches an outer conductor (300, Fig. 8 and 9) forming a tube that is uninterrupted in a longitudinal direction and substantially uninterrupted in a circumferential direction.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the outer conductor being continuous, as taught by Bergner, in order to provide impedance protection for the cable.  
Regarding claim 37, Kameyama discloses said outer diameter of said first insulated wire being an outer diameter of said first insulated wire in a plane that transects said first portion.  
Regarding claim 39, Kameyama discloses said cable comprises sheathing, and said first portion encircles said sheathing.  

Regarding claim 40, Kameyama discloses a connector assembly, comprising: a cable (60) comprising a first insulated wire (left 61) and a second insulated wire (right 62); a connector (12) comprising a first electrical contact and a second electrical contact (11); and an outer conductor (15), wherein said first insulated wire comprises a first wire and first insulation that insulatingly encircles said first wire, said second insulated wire comprises a second wire and second insulation that insulatingly encircles said second wire, said first wire electrically contacts said first electrical contact, said second wire electrically contacts said second electrical contact,    said outer conductor comprises a first portion (26), a second portion (24) and an intermediate portion (25) intermediate said first portion and said second portion, said first portion, said second portion and said intermediate portion collectively form a substantially uninterrupted tube (lengthwise), said intermediate portion encircles said first insulated wire and said second insulated wire, said second portion encircles said first electrical contact and said second electrical contact, a first distance between opposite sides of an interior wall of the intermediate portion (25) is smaller than a second distance between opposite side of an interior wall of the first portion (26), the first distance (at 25) is smaller than a third distance between opposite sides of an interior wall of the second portion (24), and said distance is smaller than said second inner diameter and smaller than said third inner diameter, said first inner diameter transects said first insulated wire and said second insulated wire; said intermediate portion compresses the first insulated wire against the second insulated wire such that at least one of the first insulation and the second insulation is compressively deformed (i.e. the result of crimping intermediate portion).  
Bergner teaches an outer conductor (300, Fig. 8 and 9) forming a tube that is uninterrupted in a longitudinal direction and substantially uninterrupted in a circumferential direction.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the outer conductor being continuous, as taught by Bergner, in order to provide impedance protection for the cable.  
Regarding claim 41, Kameyama discloses that: said outer diameter of said first insulated wire is an outer diameter of said first insulated wire in a plane that transects said first portion (please note that there are numerous planes that transect the first portion in at least 3 different axes), and said outer diameter of said second insulated wire is an outer diameter of said second insulated wire in said plane that transects said first portion.  
Regarding claim 43, Kameyama discloses said cable comprising sheathing, and said first portion encircles said sheathing.
Regarding claim 44, Kameyama discloses said intermediate portion compresses said first insulated wire against said second insulated wire such that a distance of said first wire from said second wire is less than a sum of an uncompressed thickness of said first insulation and an uncompressed thickness of said second insulation (i.e. compressed distance is less than uncompressed distance).

Claims 21-23, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama (US 7,347,721) in view of Matsushita (US 9,236,666).
Regarding claim 21, Kameyama discloses a connector assembly, comprising: a cable (60) comprising a sheathing, a first insulated wire (left and right 61) and a second insulated wire (left and right 62);Page 5 of 9Application No. 16/283,915ROSE-0052-US Submission dated August 11, 2020a connector (12) comprising a first electrical contact and a second electrical contact (11); and a generally tubular outer conductor (15), wherein said cable comprises a sheathed portion (at 60 / right side in Fig. 1) and an unsheathed end portion (left side), said unsheathed end portion is connected to said connector such that a first terminal portion (inside 13) of said first insulated wire electrically contacts said first electrical contact and a second terminal portion of said second insulated wire electrically contacts said second electrical contact, a first distance between opposite sides of an interior wall of said outer conductor (at 25, see following figure) is smaller than a fourth distance (see following figure), in a first imaginary plane substantially perpendicular to a longitudinal axis of and transecting the connector, from an outer circumference of said first insulated wire to an outer circumference of said second insulated wire (inside 13); in said unsheathed end portion, said cable is devoid of said sheathing (60) and said outer conductor (at 25) is situated radially outward of and generally coaxial to said first insulated wire and said second insulated wire; in a second imaginary plane substantially perpendicular to a longitudinal axis of the cable, said outer conductor is situated radially outward of and generally coaxial to the first insulated wire and the second insulated wire, said second imaginary plane transects said sheathing, said outer conductor, said first insulating wire and said second insulated wire. 


    PNG
    media_image2.png
    696
    624
    media_image2.png
    Greyscale

Matsushita teaches that in said second imaginary place (vertical from 40 in Figs. 6A/6B), said outer conductor (30) is situated radially inward of said sheathing (20) such that the sheathing encircles the outer conductor.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the outer conductor inward from the sheeting, as taught by Matsushita, in order to minimize tampering of the outer conductor.  
Regarding claim 22, Kameyama discloses in said sheathed portion, said sheathing defines an outermost surface of said cable.  
Regarding claim 23, Kameyama discloses said outer conductor defining a tubular structure (at 25) that provides uninterrupted shielding (i.e. constant) to the first insulated wire and the second insulated wire at least from said sheathed portion to said unsheathed end portion.  
Regarding claim 35, Kameyama discloses: said first insulated wire comprising a first wire and first insulation (inherent to prevent short-circuit with other wires) that insulatingly encircles said first wire, said second insulated wire comprises a second wire and second insulation that insulatingly encircles said second wire, and said first inner diameter (in a vertical direction of 25) is smaller than a sum of an outer diameter of said first insulated wire and an outer diameter of said second insulated wire.

Claim 34 is under 35 U.S.C. 103 as being unpatentable over Kameyama and Matsushita, and further in view of Yamauchi (US 10,396,509).  
Regarding claim 34, Yamauchi teaches (in Figs. 24-25) the use of protrusions extending inward of tubular conductors. The protrusions result on a first distance that is smaller than an outer diameter of the insulating wires.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use protrusions, as taught by Yamauchi, in order to increase retention of the insulating wires.  

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kameyama and Berger, as applied to claim 36 above, and further in view of Shelly et al. (US 7,207,839).  
Regarding claim 38, Shelly teaches a cable comprises sheathing (14), and said sheathing encircles said first portion (36, 38).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the sheathing encircling the first portion, as taught by Shelly, in order to provide a more secure connection and reduce strain in the connection.  

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Kameyama and Berger, as applied to claim 40 above, and further in view of Shelly et al. (US 7,207,839).  
Shelly teaches a cable comprises sheathing (14), and said sheathing encircles said first portion (36, 38).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the sheathing encircling the first portion, as taught by Shelly, in order to provide a more secure connection and reduce strain in the connection.  

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama and Berger, as applied to claim 36 above, and further in view of Yamauchi (US 10,396,509).  
Regarding claims 45 and 46, Yamauchi discloses the first distance (at dimples inside 13b, Fig. 25) being smaller than another distance (outside of dimples on 13b) between opposite ends of the interior wall of the intermediate portion measured through the first wire (SCa) and parallel to the first distance.  The protrusions result on a first distance that is smaller than an outer diameter of the insulating wires.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use protrusions, as taught by Yamauchi, in order to increase retention of the insulating wires.  

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no explanation of why the teachings of Bergner, in combination with Kameyama, renders the subject matter of claim 1 obvious, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the outer conductor being continuous and the first insulation abutting the second insulation, as taught by Bergner, in order to provide impedance protection for the cable.  
In response to applicant's argument that obviousness cannot be based on a cherry-picking of features, the Examine agrees.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, using a continuous outer conductor, and/or using only two conductors so that their insulation abut each other, would have been obvious to one of ordinary skill in the art before the time of filing.  
In response to applicant's arguments that Kameyama fails to teach the first insulation abutting the second insulation, the Examiner agrees.  Please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Bergner teaches the use of only two conductors (instead of 4), wherein the first conductor comprises a first conductor core (501) and a first insulation (511) that insulates the first conductor core individually, the second conductor comprises a second conductor core (502) and a second insulation (512) that insulates the first conductor core individually, wherein the first insulation abuts the second insulation (see Fig. 2).  
In response to Applicant's arguments that Bergner does not teach the conductors within the overall context of the claims, it is again noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, please note that Bergner discloses the conductors and respective insulation within an outer conductor, which is analogous to applicant’s structure, in the field of applicant’s endeavor.  
In response to applicant’s argument regarding claim 21 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the outer conductor inward from the sheeting, as taught by Matsushita, in order to minimize tampering of the outer conductor.  
In response to applicant's argument that applicant recognizes no objective justification for the motivation, please note that the fact that applicant may or may not recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that “since the technical problem addressed by Matsushita does not arise with the connector of Kameyama, there would be no motivation to combine the teachings, please note that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Matsushita and Kameyama are in the fields of applicant’s endeavor and thus, would have been within the skill of a worker in the art to look at their respective structural teachings.
In response to Applicant's arguments regarding claim 36 and the trough corrugated, please note that area 25 is shallower than areas 24 and 26, thus defining a trough corrugation.  At least a portion of 25 is located intermediate of the first insulated wire and the second insulated wire in a lateral direction as seen from above (see Fig. 2).  
In response to Applicant's arguments regarding claim 40, that the Office Action’s assertion that Kameyama discloses the feature of claim 40 appears to be purely speculative, please note that the Office Action’s assertion is the structural result of crimping the intermediate portion.  A contrary structural relationship would be the result of encircling, but not crimping/grasping as disclosed by Kameyama.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833